 


 HR 2196 ENR: To amend title 38, United States Code, to reduce the credit hour requirement for the Edith Nourse Rogers STEM Scholarship program of the Department of Veterans Affairs.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 2196 
 
AN ACT 
To amend title 38, United States Code, to reduce the credit hour requirement for the Edith Nourse Rogers STEM Scholarship program of the Department of Veterans Affairs. 
 
 
1.Reduction in credit hour requirement for Edith Nourse Rogers STEM Scholarship Section 3320(b)(4)(A)(i) of title 38, United States Code, is amended by striking more than the standard 128 semester (or 192 quarter) credit hours and inserting at least the standard 120 semester (or 180 quarter) credit hours.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 